Title: To George Washington from Alexander Hamilton, 15 August 1791
From: Hamilton, Alexander
To: Washington, George


  Treasury Department [Philadelphia] 15 August 1791. Communicates a letter from the superintendent of lighthouses in South Carolina, “by which it appears that the Lantern Story and all the wooden work of the Light house in that state have lately been consumed by fire,” with two proposals for rebuilding the lighthouse, the more favorable one from Conrad Hook & John Naverson, the terms of which, “Upon enquiry into the expence attending a similar repair in the Case of the Light house at Cape Henlopen, & making due allowance for local differences

(so far as there are materials for comparison) . . . do not appear extravagant,” and concludes: “as great inconveniencies may result from delay, it is respectfully submitted as not inconsistent with the interests of the United States to authorise the acceptance of the contract proposed by them.”
